Title: [Alexander Rives] to James Madison, 28 December 1832
From: Rives, Alexander
To: Madison, James


                        
                            
                                My Dear Sir,
                            
                            
                                
                                    Charlottesville—
                                28th Decr. 1832
                            
                        
                        I take the liberty of thus obtruding on your notice two fugitive newspaper Essays, in which I have attempted
                            to vindicate the distinguished state papers, which your pen gave to Virginia in one of the most lowering periods of our
                            Constitutional history and which have since been adopted as the articles of her political faith, from the imputation of
                            the disorganising doctrine of a right of peaceable secession. The alarming character of the impending crisis, makes it
                            necessary, that the opinions of the chief architect of our political systems should not be misconstrued or perverted to
                            sinister purposes, and in attempting to effect this object in my limited, and humble sphere, I have been actuated by no
                            impulse of vain presumption, but rather by a desire to lay before my acquaintances some public evidences of what I
                            conceived a fatal and insidious error.
                        I should be particularly happy to learn that I have not misconstrued your sentiments, or those of your
                            co-adjutors in ’98 & ’99 and the succeeding Session.
                        As I have not the honour of a personal acquaintance with you, I yet hope to be excused for this trespass upon
                            your retirement by my high appreciation of your public services, and the peculiar exigencies of my Country.
                        
                            
                                A Friend of Union and State Rights,
                            
                                                
                             Alex Rives
                            
                        
                    